DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 4-6, 10-12, and 16-18 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/28/2021.

Applicant elected Group I (claim 1-3, 7-9, and 13-15) with traverse in the reply filed on 01/28/2021 is acknowledge. Applicant asserted that the claims in Group II are related to the claims in Group I because they are complementary having corresponding special technical features. In particular, the claims in Group I recite encoder technology, while the claims in Group II recite the corresponding decoder technology, including same features but in complementary form. 

Examiner respectfully submits that the traversal is not found persuasive because the special technical feature recites in group I “encoding a first data block of the plurality of data blocks of the input dataset into a first losslessly encoded data block using a first core in the plurality of cores, and a second data block of the plurality of data blocks of the input dataset into a second losslessly encoded data block using a second core in the plurality of cores” is not represented in group II. and the special technical feature recited in group II “decoding {00779856.DOCX } Page 2 of 9Application No.: 16/333,579Attorney Docket: ANAC 1000-2B a first data block of the plurality of encoded data blocks into a first decoded data block using a first core in the plurality of cores, and a second data block of the plurality of encoded data blocks into a second decoded data block using a second core in the plurality of cores” is not presented 
Since none of the special technical features of the Group I or Group II inventions are found in more than one of the inventions, unity of invention is lacking and therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-3, 7-9, and 13-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, recites “data blocks of block size N” and “data blocks of variant block sizes of N”. it is unclear what type of data or values N can be represented. Can N be 0 or negative? Such limitation renders the claim unclear and indefinite.

Claims 7 and 13 recite a system and a product corresponding to the method claim 1, thus they are rejected for the same reasons.

Dependent claims 2-3, 8-9, and 14-15 are rejected for inheriting the same deficiencies as claims upon which they depend on.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-9, and 13-15  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fallon et al (US - 20140028480) hereinafter Fallon.

System claims 7-9 are addressed before the method claims 1-3 and the product claims 13-15.
Regarding claim 7, Fallon teaches a computer system that encodes an input dataset ([0096], a data compression system for encoding content of the input data stream (i.e. input dataset)), comprising: a processor, memory and a communication interface, including instructions executable by the processor ([0058], the invention is implemented on a computer platform hardware such as one or more CPU or DSPs, a random access memory (RAM), and I/O interfaces, the computer platform may also be microinstruction code) to
read a plurality of data blocks of block size N of the input data set (figure 5, [0100], the data compression system 110 accepts (read) data blocks from an input data stream (input dataset) … data blocks that may range in size and the size can be fixed or variable (interpreted as a plurality of blocks of block size N)); 
use a plurality of cores, to encode data blocks of the input data set into a plurality of encoded data blocks of variant block sizes of N or less (figure 5, [0100-0102] data compression is performed by an encoder module 125 that may comprises a set of encoders E1, E2, E3 … En, the encoder E1, E2, E3 … En may include any number “n” of those lossless encoding techniques. Encoder module 125 operate in parallel by executing on a plurality of processor. Additionally, the data block may range in size and the size can be fixed or variable [i.e. variant block sizes]), including concurrently encoding 
a first data block of the plurality of data blocks of the input dataset into a first losslessly encoded data block using a first core in the plurality of cores, and (figure 5, [0100-0102] data compression is performed by an encoder module 125 that may comprises a set of encoders E1, E2, E3 … En, the encoder E1, E2, E3 … En may include any number “n” of those lossless encoding techniques [i.e. losslessly encoded data blocks]. The encoder module 125 successively receives as input each of the buffered input data blocks … the encoders E1 through En of encoder module 125 may operate in parallel [i.e. the plurality of E1, E2 … En concurrently encoding data blocks with first encoder E1 encoding first data block and second encoder E2 encoding second data block] … by executing on a plurality of processor. Thus, first encoder E1 encoding using its processor, i.e. first core, and second encoder E2 using its processor i.e. second core)
{00779856.DOCX }Page 3 of 9Application No.: 16/333,579Attorney Docket: ANAC 1000-2Ba second data block of the plurality of data blocks of the input dataset into a second losslessly encoded data block using a second core in the plurality of cores (figure 5, [0100-0102] data compression is performed by an encoder module 125 that may comprises a set of encoders E1, E2, E3 … En, the encoder E1, E2, E3 … En may include any number “n” of those lossless encoding techniques [i.e. losslessly encoded data blocks]. The encoder module 125 successively receives as input each of the buffered input data blocks … the encoders E1 through En of encoder module 125 may operate in parallel [i.e. the plurality of E1, E2 … En concurrently encoding data blocks with first encoder E1 encoding first data block and second encoder E2 encoding second data block] … by executing on a plurality of processor. Thus, first encoder E1 encoding using its processor, i.e. first core, and second encoder E2 using its processor i.e. second core); and 
store or transmit the plurality of encoded data blocks (figure 5, [0103], the buffer/counter module 130 is operatively connected to the encoder module 125 for buffering and counting the size of each of the encoded data blocks output from the encoder module 125, buffering is interpreted as storing the plurality of the encoded data blocks from encoder module. Encoded data from module 125 is output for subsequent data process interpreted as transmitting data from the encoder 125 to the buffer 130).  

	Regarding claim 8, Fallon discloses the invention claim as in the parent claim, including instructions executable by the processor to generate metadata that includes the sizes of encoded data blocks of the plurality of encoded data blocks (figure 5, [0103] the buffer/counter module 130 is operatively connected to the encoder module 125 for counting size of each of the encoded data blocks output from encoder module 125 [i.e. metadata that includes the sizes of encoded data blocks).  

	Regarding claim 9, Fallon discloses the invention claim as in the parent claim, including in which at least one of the losslessly encoded data blocks contains one or more headers and one or more payloads ([0101], the encoder E1, E2, E3 … En may include any number “n” of those lossless encoding techniques [i.e. losslessly encoded data blocks]. [0078] a data stream comprises messages that begin with an ID code in the range 0-31 [i.e. one or more headers] with the remainder of the message being characters in the range of 32-127 [i.e. one or more payloads]), wherein:  
each header represents a list of unique single-Byte or multi-Byte parameters([0078], an ID code in the range 0-31); and 
each payload includes tokens that identify a sequence of single-Byte or multi-Byte parameters whose contents are identified in at least one header ([0078] a data stream comprises messages that begin with an ID code in the range 0-31 [i.e. one or more headers] with the remainder of the message being characters in the range of 32-127 [i.e. one or more payloads]. the encoded messages including information transmitted in sequence from a source. Identifying one or more recognizable data tokens in an encoded message [i.e. token in a sequence], the one or more recognizable data token being associated with the data packet and including any recognizable data token indicative of any parameter of data residing in one or more data blocks [i.e. parameters with contents in data blocks] [claim 1]. Additionally, [0103] data compression type descriptor is defined as any recognizable data token or descriptor that indicates which data encoding technique has been applied to the data.

Regarding claim 1-3 and 13-15, they recite method claims and product claims corresponding to the system claims 7-9, respectively, thus they are rejected for the same reasons as claim 7-9.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY DUONG whose telephone number is (571)272-2764.  The examiner can normally be reached on Mon-Friday 7:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUY DUONG/Examiner, Art Unit 2182                                                                                                                                                                                                        (571)272-2764

/Aimee Li/Supervisory Patent Examiner, Art Unit 2183